United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Aurora, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-22
Issued: September 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On October 3, 2012 appellant, through her attorney, filed a timely appeal from an Office
of Workers’ Compensation Programs’ (OWCP) merit decision dated September 12, 2012.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a six percent permanent impairment of her
right upper extremity.
FACTUAL HISTORY
On April 8, 2008 appellant, a 46-year-old mail carrier, filed a claim for benefits alleging
that she developed a bilateral carpal tunnel condition causally related to employment factors.
OWCP accepted the claim for bilateral carpal tunnel syndrome.
1

5 U.S.C. § 8101 et seq.

Appellant underwent right-sided carpal tunnel release surgery on October 27, 2008. The
procedure was performed by Dr. Suresh Velagapudi, Board-certified in orthopedic
surgery,whoalsoperformed a left-sided carpal tunnel release procedure on November 17, 2008.
In a report dated May 21, 2009, Dr. Velagapudi stated that appellant’s wrists and hands
were doing fine and that she was doing her regular work. While appellant experienced some
soreness from the right carpal tunnel incision, both hands were nice and supple with excellent
intrinsic strength. Dr. Velagapudi recommended activities as tolerated and considered her to be
at maximum medical improvement with no permanent residuals.
In an August 4, 2009 report, Dr. Velagapudi related that appellant had been experiencing
right thumb pain for several weeks; she stated that her thumb felt as if it was going out of place.
He stated that on examination she had tenderness along the A1 pulley with good motion of the
thumb. Based on her history Dr. Velagapudi opined that these symptoms were consistent with
trigger thumb; this was a condition which occasionally followed carpal tunnel release
procedures.
In a December 8, 2009 report, Dr. Velagapudi reiterated that appellant had complaints of
pain and triggering related to her right thumb, within the area of the A1 pulley. He stated that
she might need injections and advised her to continue with her regular work.
In a Form CA-7 dated January 4, 2010, appellant requested a schedule award based on a
partial loss of use of her right upper extremity.
On February 18, 2010 OWCP accepted expansion of the claim for right thumb trigger
finger and authorized surgery.
By report dated February 10, 2010, Dr. Velagapudi submitted an impairment evaluation
form and a report in which he indicated that appellant’s impairment was related to right trigger
thumb and could be addressed with a trigger thumb release. He indicated that she could continue
to do her regular work. On the form Dr. Velagapudi stated that appellant had loss of function
due to trigger thumb in the right thumb and right hand. He further indicated that she had pain
related to her right trigger thumb but found that she had no weakness, atrophy, loss of function or
loss of range of motion in the right upper extremity. Dr. Velagapudi found that appellant
reached maximum medical improvement on February 10, 2010.
In order to determine the degree of appellant’s right upper extremity impairment
stemming from her accepted right carpal tunnel and right thumb conditions, OWCP referred the
statement of accepted facts and her medical records to Dr. David H. Garelick, Board-certified in
orthopedic surgery and an OWCP medical adviser, for an impairment evaluation. In a
January 11, 2011 report, Dr. Garelick found that appellant had a six percent impairment of the
right thumb pursuant to the American Medical Association,Guides to the Evaluation of
Permanent Impairment(A.M.A., Guides) (sixth edition). He noted that a report from
Dr. Velagapudi dated June 21, 20092 indicated no permanent residuals from right carpal tunnel
2

This appears to be an error on the part of Dr. Garelick. Dr. Velagapudi did not submit a report dated
June 21, 2009. The facts referenced by Dr. Garelick are contained in Dr. Velagapudi’s report dated May 21, 2009.

2

syndrome, although she continued to have some locking in the right trigger thumb. Dr. Garelick
stated that under page 392 of the A.M.A., Guides, right trigger thumb yielded a six percent right
upper extremity impairment, with no change to this award with use of the net adjustment
formula. He advised that under Table 15-12 at page 421 of the A.M.A., Guides, a six percent
digit impairment correlated with a two percent upper extremity impairment.
In an October 14, 2010 report, Dr. Velagapudi stated that both of appellant’s hands were
in good condition and that her trigger thumb condition had resolved. He advised that on
examination she showed full motion of all of her fingers, hands and her right wrist, with no
evidence of any triggering of her thumbs. Dr. Velagapudi opined that appellant had resolved
symptoms from bilateral carpal tunnel syndrome and right trigger thumb and was at maximum
medical improvement with no particular residuals at that point.
By decision dated February 16, 2010, OWCP granted appellant a schedule award for a six
percent permanent impairment of the left upper extremity3 for the period June 21 to July 22,
2009, for a total of 4.5weeks of compensation.
On February 16, 2010 appellant requested reconsideration.
Appellant underwent a functional capacity test for her right hand and right wrist on
February 16, 2011.
In a June 27, 2011 report, Dr. Garelick reviewed the results of appellant’s February 16,
2011 functional capacity test. He indicated that such a test did not provide a basis for an
additional schedule award because it did not examine all of the components necessary to
determine permanent partial impairment for residual carpal tunnel syndrome and right thumb
trigger finger; he stated, for example, that while the test did discuss grip strength, one of the
criteria for rating carpal tunnel syndrome, she showed inconsistency with grip strength testing.
In addition, Dr. Garelick reviewed Dr. Velagapudi’s October 21, 2010 report and noted that the
physician had opined that appellant’s bilateral carpal tunnel syndrome and right trigger thumb
symptoms had resolved and that she was at maximum medical improvement with no particular
residuals. He concluded that there was no objective basis for an additional schedule award and
no grounds to change the date of maximum medical improvement.
By decision dated July 15, 2011, OWCP denied modification of the February 16, 2011
decision, finding that there was not sufficient medical evidence to support an additional schedule
award.
In a July 21, 2011 decision, OWCP again denied an additional schedule award. It,
however, corrected and modified the February 16, 2011 decision, noting that appellant had an
impairment of the right upper extremity from her accepted right thumb condition.
By letter dated July 26, 2011, appellant’s attorney requested an oral hearing, which was
held on November 10, 2011.
3

The Board notes that OWCP’s finding of an impairment to the left upper extremity in this schedule award
decision was erroneous. OWCP corrected this to the right upper extremity in a subsequent decision.

3

By decision dated January 26, 2012, an OWCP hearing representative affirmed the
February 16, July 15 and 21, 2011 OWCP decisions.
In a January 20, 2012 report, received by OWCP on February 17, 2012, Dr. William N.
Grant, Board-certified in internal medicine, stated that appellant had a 19 percent impairment of
the right upper extremity and a 9 percent left upper extremity impairment. He stated that on
examination she was experiencing constant pain, stiffness and weakness in both hands.
Dr. Grant advised that on a scale of 1 to 10 the least amount of discomfort appellant had was a
level four; he stated that this discomfort often became unbearable when she tried to hold on to
objects and use her hands to perform even the simplest tasks such as signing her name.
Dr. Grant found that, due to her constant painful paresthesias, she had difficulty performing
multiple activities of daily living, including buttoning buttons, opening doors, toileting, bathing
without assistance, hand-writing, using hand tools or performing any repetitive motion requiring
the use of her wrists. He stated that appellant’sQuickDash score on the left was 62.5 and on the
right was 72.5. Dr. Grantdiagnosed bilateral carpal tunnel syndrome, right trigger finger and
right hand contusion.
Dr. Grant calculated the impairment rating for the accepted diagnosis of bilateral carpal
tunnel syndrome by relying on Table 15-23, page 449 of the A.M.A., Guides, the table used for
calculating entrapment/compression neuropathy impairment.4 Using this table, he stated that
appellant had a grade 3 modifier for clinical diagnoses for the left and right wrists because of
significant constant symptoms (history) and a maximum QuickDash score of 72 (functional
scale). Dr. Grant found that this yielded a nine percent upper extremity impairment for the left
wrist and a nine percent upper extremity impairment for the right wrist under this table.
With regard to an impairment for the right trigger finger, Dr. Grant, applying the net
adjustment formula at section 15, pages 392, 406 and 408 of the A.M.A., Guides,5 he found that
appellant had a grade modifier of 1 for clinical diagnoses at Table 15-2, page 392, the table used
to rate digit regional grid impairments; a grade modifier 2 at Table 15-7, page 406 for functional
history, a moderate problem; and a grade modifier 3 at Table 15-8, page 408 for physical
examination adjustment, for a severe problem. Pursuant to the rating process set forth at page
448, he determined that the net adjusted, default impairment average value for these modifiers,
based on adding 3 plus 1 plus 2, divided by 3, equaled 2; this produced an eight percent
impairment under Table 15-11, page 420 of the A.M.A., Guides.6 Using the Combined Values
Chart, Dr. Grant calculated a total 19 percent right upper extremity impairment in addition to a
nine percent left upper extremity impairment.
By letter dated May 30, 2012, appellant’s attorney requested modification of the
January 26, 2012 OWCP decision.

4

A.M.A.,Guides 449.

5

Id.at 392, 406, 408.

6

Id.at 420, 448.

4

In a report dated July 9, 2012, Dr. Garelick found that appellant had no additional
impairment under the A.M.A., Guides.
He reviewed Dr. Grant’s January 20, 2012
report/impairment rating and found that it should be “disregarded” for numerous reasons,
including the fact that he recommended a grade 3 modifier for functional history under
Table 15-23. Dr. Garelick reiterated that appellant’s treating physician, Dr. Velagapudi,
indicated in his October 21, 2010 report that appellant’s bilateral carpal tunnel syndrome and
right trigger thumb symptoms had resolved and that she showed inconsistent effort in grip
strength testing in her February 16, 2011 functional capacity evaluation; based on these records,
he opined, there was no objective basis to award a grade 3 modifier for physical examination.
He advised that the opinion of appellant’s longtime treating physician was entitled to greater
weight than that of Dr. Grant, a physician Board-certified in internal medicine, who did not have
a background in the musculoskeletal system and was chosen by appellant’s attorney.
Dr. Garelick did suggest, however, that in the event of continued “confusion” in this case
appellant should be referred to an orthopedic hand surgeon to perform an impartial medical
evaluation and provide an objective impairment rating.
By decision dated September 12, 2012, an OWCP hearing representative affirmed the
January 26, 2012 decision.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.10
ANALYSIS
The Board finds that a conflict in medical opinion exists between Dr. Garelick and
Dr. Grant concerning the nature and the extent of permanent impairment caused by the accepted
right carpal tunnel and right thumb conditions. Dr. Grant rated a 19 percent impairment to the
right upper extremity pursuant to the sixth edition of the A.M.A., Guides based on a nine percent
impairment for right carpal tunnel syndrome and an eight percent digit impairment for the right
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

9

Id.

10

Veronica Williams, 56 ECAB 367, 370 (2005).

5

thumb.11 This contrasted with the opinion of Dr. Garelick, who found that Dr. Grant’s report
was not sufficient to warrant an additional schedule award because there was a lack of objective
findings supporting additional impairment and because appellant’s treating physician,
Dr. Velagapudi, had found in his October 21, 2010 report that her bilateral carpal tunnel
syndrome and right trigger thumb symptoms had resolved without residuals.12 A conflict exists
in the medical opinion evidence as to whether her accepted conditions caused additional
impairment of the right upper extremity.
Accordingly, the Board will set aside the September 12, 2012 OWCP decision and
remand for referral of appellant, the case record and a statement of accepted facts to an
appropriate independent medical specialist to determine the nature and the degree of her
permanent impairment due to her accepted right carpal tunnel and right thumb conditions.On
remand, OWCP should instruct the impartial medical specialist to resolve the conflict as to
whether she had any additional impairment of the right upper extremity based on her accepted
conditions and to clearly indicate the specific background and protocols of the A.M.A., Guides
upon which the opinion is based.After such further development of the record as it deems
necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.The case is remanded for
further development of the medical evidence.

11

The Board notes that Dr. Grant also rated a nine percent impairment for left carpal syndrome. As OWCP has
not adjudicated an impairment rating for the left upper extremity, the Board will not address this finding.
12

As noted above, Dr. Garelick suggested in his July 9, 2012 report that referral to an impartial medical examiner
might be an appropriate course of action in this case.

6

ORDER
IT IS HEREBY ORDERED THAT the September 12, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
action consistent with this decision of the Board.
Issued: September 6, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

